                           UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

                 Plaintiff,                  No. 2:14-cr-0043 GEB KJN P
         vs.

EDWIN FORREST LUDWIG, IV,                    SECOND AMENDED

                 Defendants.                 ORDER & WRIT OF HABEAS CORPUS
                                      /      AD TESTIFICANDUM

        Edwin Forrest Ludwig, IV, X-Reference No. X-4931593 (BOP Register No. 71349-097),
a necessary and material witness in proceedings in this case on December 10, 2018, is confined
in the Sacramento County Jail, 651 I Street, Sacramento, CA 95814, in the custody of the
Sheriff; in order to secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate in Court, 8th Floor,
Courtroom #25, United States District Courthouse, 501 I Street, Sacramento, California on
December 10, 2018, at 9:00 a.m.

         ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or
as ordered by the court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ; and

       3. The Clerk of the Court is directed to serve a courtesy copy of this order and writ of
habeas corpus ad testificandum on the United States Marshal.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Sacramento County Sheriff, 651 I Street, Sacramento, CA 95814:
         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

Dated: October 11, 2018



/ludw0043.841c
